Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This is in response to the amendment filed 05/05/2022. Claims 1-20 are pending and presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 – 20 are rejected under 35 USC 103 as being unpatentable over Vasseur et al (US Pub. No. 2016/0028616 A1) in view of Choudhury et al (US Pub. No. 2021/0029030 A1).

Regarding claim 1, Vasseur discloses “obtaining, by a device, traffic telemetry data regarding a first path in a network and an alternate path in the network” (see Vasseur ¶ 0047; indicate that one or more performance metrics for a particular routing path; and ¶ 0061 discloses to analyze the know properties of any alternate paths and probes along alternate paths may be used to estimate the delay along such paths ), “predicting, by the device and based on the traffic telemetry data, an amount of traffic for an application that is expected” (see Vasseur ¶ 0069; measured performance characteristics of the alternate/second path and probes sent along the second path may be used to determine the amount of jitter, bandwidth, etc. of the second path. Accordingly, the predicted effect of directing the traffic to the second path may correspond to one or more predicted performance differences between the two paths; ¶ 0048; a traffic profile tracker that keeps track of the current profile of traffic. This may include detailed profiles of application flows), “making, by the device and based on the traffic telemetry data and on the amount of traffic for the application that is predicted to be expected discloses that probes along alternate paths may be used to estimate the delay along such paths (as opposed to current implementations where the traffic is often blindly switched over to an alternate path)  and ¶ 0070 disclose that the device determines whether the predicted effects of directing the flow of traffic to the second path violates the switchover policy for the type of traffic); and “causing, by the device and based on the counterfactual prediction, the traffic for the application to be rerouted from the first path in the network to the alternate path, prior to the particular time.”(See Vasseur ¶ 0062; discloses if decision generator determines that a traffic switchover is likely to violate the policy for a flow in light of the estimated performance of the alternate path, decision generator may prevent the path switchover; and ¶ 0071 discloses the device causes the traffic flow to switch paths and discloses that based on a determination made, the device may cause the traffic flow to be directed to the second path).  
Vasseur does not appear to explicitly disclose predicting, by the device and based on the traffic telemetry data, the amount of traffic for an application that is expected is “at a particular time”.  However, Choudhury discloses “predicting, by the device and based on the traffic telemetry data, an amount of traffic for an application that is expected at a particular time” (See Choudhury ¶ 0040).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Vasseur and Choudhury before him or her, to modify the invention of Vasseur to predict or estimate the traffic for a future particular time period.  The suggestion for doing so would have been to compute fast reroute backup path configurations corresponding to associated primary paths for a telecommunication network based upon end-to-end path traffic estimates and primary path traffic estimates for future time periods (¶ 0002).

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Vasseur and Choudhury further discloses “wherein the network comprises a software-defined wide area network and wherein the first path or the alternate path comprises a network tunnel”; (see Vasseur ¶ 0013, ¶ 0036 and Choudhury ¶ 0013, ¶ 0040).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, the combination of Vasseur and Choudhury further discloses “determining that rerouting the traffic onto the alternate path will cause a service level agreement associated lower priority traffic on the alternate path to be violated.”; (see Vasseur ¶ 0032, ¶ 0035 and Choudhury ¶ 0053).

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, the combination of Vasseur and Choudhury further discloses “wherein the device makes the counterfactual prediction as to whether the alternate path would violate the service level agreement associated with the traffic using a machine learning-based prediction model”; (see Vasseur ¶ 0042, ¶ 0053, machine learning and other predictive techniques may be used to determine the predicted effect of directing a traffic flow to a different path).  

Regarding claim 5, claim 1 is incorporated as stated above.  In addition, the combination of Vasseur and Choudhury further discloses “wherein obtaining the traffic telemetry data comprises: instructing a router in the network to perform active probing of the alternate path.”; (see Vasseur ¶ 0061, ¶ 0069).  

Regarding claim 6, claim 5 is incorporated as stated above.  In addition, the combination of Vasseur and Choudhury further discloses “wherein active probing of the alternate path comprises 2rerouting a portion of the traffic onto the alternate path.”; (see Vasseur ¶ 0061, ¶ 0069).

Regarding claim 7, claim 5 is incorporated as stated above.  In addition, the combination of Vasseur and Choudhury further discloses “wherein active probing of the alternate path comprises 2duplicating a portion of the traffic onto the alternate path”; (see Vasseur ¶ 0061, ¶ 0069)

Regarding claim 8, claim 5 is incorporated as stated above.  In addition, the combination of Vasseur and Choudhury further discloses “wherein active probing of the alternate path comprises 2setting the alternate path as a first backup path for the first path”; (see Vasseur ¶ 0061, ¶ 0069; Choudhury ¶ 0013).

Regarding claim 9, claim 1 is incorporated as stated above.  In addition, the combination of Vasseur and Choudhury further discloses “ 2instructing a router in the network to perform active probing of the first path, 3based on a determination that the first path would not have violated the service level 4agreement”; (see Vasseur ¶ 0061, ¶ 0069;).

Regarding claim 10, claim 1 is incorporated as stated above.  In addition, the combination of Vasseur and Choudhury further discloses “wherein the device causes a subset of the traffic for the 2application to be rerouted from the first path in the network to the alternate path.”; (see Vasseur ¶ 0066, ¶ 0066;  Choudhury ¶ 0041).

Claims 11 - 19 are the apparatus claims corresponding to the method claims 1 - 10 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 10.  Claims 11 – 19 are rejected under the same rational as claims 1 - 10.

Claim 20 is the tangible non-transitory computer readable medium claim corresponding to the method claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 20 is rejected under the same rational as claim 1.

Response to Argument(s)
Applicant's argument(s) filed on May 05, 2022 have been fully considered but they are not persuasive. Therefore, rejection is maintained. 

In the remarks, the Applicant argues in substance that: 
The applicant’s argument revolves around that Vasseur's prediction is distinguishable from the claimed counterfactual prediction. Vasseur predicts the future behavior of traffic, as the Office Action correctly notes, but does so based on observed facts (either current or past). Indeed, in paragraph [0064], Vasseur explains that future predictions are made "based on current or prior network measurements." This type of prediction is distinguishable from a "counterfactual prediction," as presently claimed, which is based upon circumstances different than the information actually observed in the network. as recited in Applicant's claim 1.
In response. Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation.  First, the claims as currently presented does not claim any specific way of counterfactual prediction. The limitation recites “a counterfactual prediction as to whether the alternate path would violate a service level agreement associated with the traffic”, which just specify that counterfactual prediction performed to predict whether alternate path (not the current path) violate a service level. Also, in light of the applicant’s specification, [i.e. ¶ 0061 discloses that “counterfactual prediction in contrast to traditional forecasting, this allows for the modeling of what-if scenarios”]. Also, ¶ 0080 of the applicant’s specification recites that “counterfactual evaluation process 248 may also include counterfactual control engine (CCE) 508 that uses the prediction model trained by CFE 502 to make rerouting decisions”. Thus, its understored that counterfactual prediction can be using prediction model to allow to evaluate what if alternate path violate service, should a rerouting decision to reroute traffic from the current or primary path to the alternate path or not. Moreover, ¶ 0086 of the current application discloses the counterfactual prediction may predict the effects of rerouting the traffic onto the alternate path, even if that traffic is not currently being routed via the alternate path and also claim 5 of the current application discloses that counterfactual prediction of the alternate path performed by perform active probing of the alternate path. With that being said, Vasseur (¶ 0069) discloses that measured performance characteristics of the alternate/second path and probes sent along the second path may be used to determine the amount of jitter, bandwidth, etc. of the second path. Accordingly, the predicted effect of directing the traffic to the second path may correspond to one or more predicted performance differences between the two paths. Thus, Vasseur clearly discloses performing probing of the alternate path to decide whether to switchover from the current path to the alternate path or not. Also, Vasseur discloses that probes along alternate paths may be used to estimate the delay along such paths (as opposed to current implementations where the traffic is often blindly switched over to an alternate path) (see Vasseur ¶ 0061), which clearly discloses (what-if scenarios) because Vasseur disclose probes along alternate paths to predict what if traffic is switched to alternate path. In addition, Vasseur (¶ 0062) discloses if decision generator determines that a traffic switchover is likely to violate the policy for a flow in light of the estimated performance of the alternate path, decision generator may prevent the path switchover. Finally, Vasseur discloses switchover decisions, based on traffic profile prediction using machine learning techniques and discloses that a switchover decision can be counter-productive (¶ 0073). Therefore, Vasseur discloses performing counterfactual prediction of alternate paths as currently claimed. Thus, the combination of Vasseur and Choudhury meets the scope of the claimed limitation as currently presented. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/             Primary Examiner, Art Unit 2468